Title: From John Adams to Charles Eliot, 20 June 1814
From: Adams, John
To: Eliot, Charles



Quincy june 20th 1814

Mr Adams presents his compliments and thanks to Mr Elliot for his obliging note of the 17th and his valuable present of Miscellaneous writings of Charles Elliot to which are prefixed some notices of his character Mr A had read many of the peices at the time of their publication with much pleasure The others shall be read to him by his grandchildren to whom he will reccommend the character of the author as an example and the spirit of the volume as a model for their imitation
